Citation Nr: 0116071	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-18 183	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
removal of a cyst from the back.  

2.  Entitlement to service connection for a cardiovascular 
disorder, to include hypertension.  

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a stomach disorder.  

4.  Entitlement to a compensable rating for a right ankle 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from April 1983 to February 
1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied service 
connection for residuals of a removal of a cyst from the back 
and for a cardiovascular disorder to include hypertension, 
determined that new and material evidence had not been 
received sufficient to reopen a claim for service connection 
for a stomach disorder, and denied a compensable rating for a 
right ankle disability.  

In the substantive appeal which was received at the RO in 
August 2000, the veteran raised an issue of entitlement to 
service connection for diabetes mellitus.  This claim is not 
inextricably intertwined with the current appeal and is, 
therefore, referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In a March 1992 rating decision, the RO denied service 
connection for a stomach disorder.  Although notified of the 
decision, the veteran did not initiate an appeal of the 
denial.  

2.  Evidence associated with the claims file since the RO's 
March 1992 rating action bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and, by itself or with evidence 
previously assembled, is so significant that it must be 
considered in order to decide fairly the merits of the claims 
for service connection for a stomach disorder.  


CONCLUSION OF LAW

The additional evidence received since the RO's March 1992 
decision is new and material; thus, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for a stomach disorder have been met.  38 U.S.C.A. 
§§ 1131, 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a stomach disorder.  
By a March 1992 rating action, the RO initially denied 
service connection for this disability.  The evidence 
considered at that time included the veteran's service 
medical records.  According to these reports, in November 
1983, the veteran complained of stomach cramps.  Examination 
of his abdomen was normal.  Gastritis was suspected.  The 
examiner provided an impression of questionable abdominal 
pain.  At the time of the veteran's separation examination, 
he denied having had a history of frequent indigestion or of 
stomach, liver, or intestinal trouble.  An examiner described 
the veteran's abdomen and viscera as clinically normal.  

Based on this evidence, the RO concluded that the veteran's 
in-service stomach problems were acute and transitory and not 
the result of any permanent disability.  Thus, by the March 
1992 rating action, the RO denied service connection for a 
stomach disorder.  In the same month, the RO notified the 
veteran of this decision.  The veteran did not initiate an 
appeal of this denial, which, therefore, became final.  See 
38 U.S.C.A. § 5108, 7105(c); 38 C.F.R. § 20.1103.  

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000); and Suttman v. Brown, 
5 Vet.App. 127, 135 (1993).  With regard to petitions to 
reopen previously and finally disallowed claims, the United 
States Court of Appeals for Veterans Claims (Court) has 
explained that "new evidence" is evidence that is not 
"merely cumulative" of other evidence of record.  Colvin 
v. Derwinski, 1 Vet.App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-513 (1992).

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2000).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity as well as 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  

Furthermore, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a peptic (gastric or duodenal) ulcer 
becomes manifest to a degree of at least 10 percent within 
one year from the date of termination of service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  

Since the RO's March 1992 rating decision in the present 
case, the veteran has continued to assert that he incurred a 
stomach disorder during his active military duty.  Additional 
evidence received since the March 1992 rating decision in 
support of the veteran's current petition to reopen this 
previously denied claim consists of private and VA medical 
records.  In particular, a May 1997 VA outpatient treatment 
record contains of a diagnosis of gastroenteritis.  A 
treatment report dated in October 1997 indicates that a 
recent upper gastrointestinal radiological series (UGI) had 
shown marked gastroesophageal reflux.  Furthermore, at the 
August 1999 VA general medical examination, the veteran gave 
a history of severe reflux and heartburn in the substernal 
area which, according to the examiner, was suggestive of 
esophagitis rather than gastritis.  The examiner stated that, 
"since he [the veteran] complained of similar episodes in 
the service, I would assume these too are related."  

The Board finds that these medical reports provide evidence 
which bears directly and substantially upon the specific 
matter under consideration, is so significant that it must be 
considered to decide fairly the merits of this service 
connection claim, and was not considered by the RO when it 
rendered its denial in March 1992.  Specifically, these 
medical records indicate that the veteran has a stomach 
disorder (defined as gastroenteritis, marked gastroesophageal 
reflux, and possible esophagitis) which may be related to his 
active military duty.  

While not commenting on the reliability, credibility or 
thoroughness of this statement, it does indicate, when taken 
at face value, that the veteran has a stomach disorder that 
may possibly be related to his service.  The statement, for 
purposes of determining whether the claim should be reopened, 
is presumed credible because it is not inherently incredible 
or beyond the competence of the issuing medical personnel.  
Such evidence, if established, would serve to support the 
veteran's claim for service connection for a stomach 
disorder.  See, e.g., 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2000).  

Consequently, the Board concludes that these additional 
medical records constitute new and material evidence under 
38 C.F.R. § 3.156(a).  As a result of this finding of new and 
material evidence, the Board is required to reopen the 
previously denied claim for service connection for a stomach 
disorder.  


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
stomach disorder is reopened, and to this extent only the 
appeal is granted.  


REMAND

As noted, the veteran's claim for service connection for a 
stomach disorder was developed by the RO solely on the basis 
of whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for such 
a disability.  However, the veteran's claim for service 
connection for a stomach disorder has been reopened and must 
now be considered on a de novo basis.  

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that, before the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, and an opportunity to address the 
question at a hearing and whether the claimant has been 
prejudiced by being denied those opportunities.  As noted in 
the present case, the Board is considering the issue on a 
differing basis than that considered by the RO.  

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and has identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Specifically with regard to the claims for service connection 
for residuals of a removal of a cyst from the back, a 
cardiovascular disorder to include hypertension, and a 
stomach disorder and for a compensable rating for a right 
ankle disability, the Board notes that review of the claims 
folder indicates that the veteran has received post-service 
treatment at the Gainesville VA Outpatient Clinic and at the 
Jacksonville VA Outpatient Clinic.  Further review of the 
claims folder indicates that records of treatment that the 
veteran received at these medical facilities between 1997 and 
1998 have been procured.  Following receipt of these reports, 
the veteran has referred to continued treatment at these 
medical facilities.  Such recent records have not been 
obtained.  See Simington v. Brown, 9 Vet.App. 334 (1996) (per 
curiam) (stipulating that VA is deemed to have constructive 
knowledge of any documents "within the Secretary's control" 
and that any such documents relevant to the issue under 
consideration must be included in the record on appeal) and 
Bell v. Derwinski, 2 Vet.App. 611, 613 (1992) (regarding 
records in constructive possession of VA).  

The Board also acknowledges that, in a February 2001 
statement, the veteran's representative asserted that the 
August 1999 VA examinations were inadequate in part because 
the examiners did not appear to have access to the veteran's 
claims folder.  Consequently, the representative requested 
that the veteran be accorded additional pertinent VA 
examinations.  With regard to the veteran's service 
connection claims, the representative asked that the relevant 
VA examinations include opinions from the examiners regarding 
the etiology of any diagnosed disorders.  With regard, to the 
veteran's compensable rating claim for his service-connected 
right ankle disability, the representative asked that the VA 
examination conducted on remand include a thorough discussion 
of the functional impairment experienced by the veteran as a 
result of this disorder.  See, 38 C.F.R. §§ 4.40, 4.45 (2000) 
and DeLuca v. Brown, 8 Vet. App. 202, 207-208 (1995) 
(examinations on which ratings are based must adequately 
portray the anatomical damage and functional loss with 
respect to the inability to perform the normal working 
movements of the body, and inquiry should be directed to 
consideration of less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, or pain on movement, swelling, deformity, 
atrophy of disuse, and instability).  

The Board concurs.  With regard to the service connection 
claims, the Board notes that the report of the August 1999 VA 
general medical examination does not include an opinion from 
the examiner regarding the etiology of the claimed 
conditions.  Furthermore, with regard to the veteran's 
compensable rating claim, the Board notes that what is 
significant about the August 1999 VA joints examination is 
the examiner's reference to the veteran's resistance to the 
dorsiflexion and plantar flexion of his right ankle.  See, 
38 C.F.R. §§ 4.40, 4.45 (2000) and DeLuca v. Brown, 8 Vet. 
App. 202, 207-208 (1995).  Thus, following receipt of any 
additional available pertinent post-service medical records, 
the veteran should be accorded pertinent VA examinations to 
determine the nature and etiology of any diagnosed back 
disability, cardiovascular disorder (including hypertension), 
and stomach disability and to determine the nature and 
severity of his service-connected right ankle disability.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all records 
of VA and private treatment that he has 
received for his back, cardiovascular 
condition (including hypertension), and 
stomach condition as well as for his 
service-connected right ankle disability 
in recent years.  Copies of all 
available, previously unobtained records 
should be associated with the claims 
file.  

3.  The RO should also specifically 
request the Gainesville VA Outpatient 
Clinic as well as the Jacksonville VA 
Outpatient Clinic to furnish copies of all 
records of treatment that the veteran may 
have received at that medical facility in 
recent years.  Copies of all available, 
previously unobtained records should be 
associated with the claims folder.  

4(a).  Thereafter, the veteran should be 
accorded a VA orthopedic examination to 
determine the nature, severity and 
etiology of any residuals of the removal 
of a cyst from his back and the nature 
and severity of his service-connected 
right ankle disability.  The claims 
folder, and a copy of this remand, should 
be made available to the examiner, and 
the examiner should verify in the report 
that the claims folder was reviewed.  In 
addition to x-rays, all necessary tests 
and studies should be completed.  

4(b).  The examiner should note all 
symptoms and manifestations associated 
with any residuals of the removal of a 
cyst from the veteran's back.  The 
examiner should specifically state 
whether the veteran has a diagnosed 
disability resulting from the in-service 
removal of a cyst from his back.  

4(c).  The examiner should also provide a 
discussion of all symptoms and 
manifestations associated with the 
veteran's right ankle pathology, 
including the ranges of motion of his 
right ankle (to the extent possible) and 
the normal ranges of motion of this 
joint.  Also, the examiner should be 
requested to determine whether the 
veteran's right ankle exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability.  If 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion as to the degree to which the 
veteran's right ankle pain could 
significantly limit his functional 
ability during flare-ups or on repeated 
use over a period of time.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

5(a).  Additionally, the veteran should 
be accorded a VA cardiovascular 
examination to determine the nature, 
severity and etiology of any 
cardiovascular disorder, including 
hypertension.  The claims folder, and a 
copy of this remand, should be made 
available to the examiner, and the 
examiner should verify in the report that 
the claims folder was reviewed.  In 
addition to x-rays, all necessary tests 
and studies should be completed.  

5(b).  The examiner should note all 
cardiovascular symptoms and 
manifestations (including hypertension) 
found on examination.  For any diagnosed 
cardiovascular disorder, including 
hypertension, the examiner is asked to 
express an opinion as to whether any such 
diagnosed disability is related to the 
veteran's active military duty (including 
his in-service complaints of chest pain 
and the in-service finding of an elevated 
blood pressure reading).  

6(a).  Additionally, the veteran should 
be accorded a VA gastrointestinal 
examination to determine the nature, 
severity and etiology of any stomach 
disorder.  The claims folder, and a copy 
of this remand, should be made available 
to the examiner, and the examiner should 
verify in the report that the claims 
folder was reviewed.  In addition to 
x-rays, all necessary tests and studies 
should be completed.  

6(b).  The examiner should note all 
gastrointestinal symptoms and 
manifestations found on examination.  For 
any diagnosed stomach disorder, the 
examiner is asked to express an opinion 
as to whether any such diagnosed 
disability is related to the veteran's 
active military duty (including his 
in-service treatment for questionable 
abdominal pain and possible gastritis in 
November 1983).  

7.  Thereafter, the RO should 
re-adjudicate the issues of entitlement 
to service connection for residuals of a 
removal of a cyst from the back, a 
cardiovascular disorder (including 
hypertension), and a stomach disorder and 
entitlement to a compensable rating for a 
service-connected right ankle disability.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal as well 
as a summary of the evidence received 
since the issuance of the statement of 
the case.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals



 


